TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00816-CV


                                       D. K., Sr., Appellant

                                                    v.

                 Texas Department of Family and Protective Services, Appellee




               FROM THE 35TH DISTRICT COURT OF MILLS COUNTY,
        NO. 12-10-6415, THE HONORABLE STEPHEN ELLIS, JUDGE PRESIDING


                                             ORDER

PER CURIAM

               Appellant D. K. filed his notice of appeal on November 12, 2013. The appellate

record was complete January 2, 2014, making appellant=s brief due January 22, 2014. To date,

appellant=s brief has not been filed

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing

180 days for court’s final disposition). The accelerated schedule requires greater compliance with

briefing deadlines. Therefore we order counsel to file appellant=s brief no later than February 18,

2014. If the brief is not filed by that date, counsel may be required to show cause why he should

not be held in contempt of court.

               It is ordered on January 31, 2014.



Before Justices Puryear, Goodwin and Field